Case 7:21-cr-00171-CS Document 42 Filed 03/25/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

meme enestereene terete Ae -X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
at-cr- 174 y( )
Clifford Jackson
Defendant(s).
— x
Defendant _ Clifford Jackson hereby voluntarily consents to

 

participate in the following proceeding via_*_videoconferencing or __ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

 

 

x Conference Before a Judicial Officer
(During a phone call on March 25, 2021, Mr.
Jackson authorized Benjamin Gold to affix his
electronic signature to this form)
Clifford Jackson ss
Defendant’s Signature Defendant’s Counsel's Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Clifford Jackson Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

G ILS] 7

Date U.S, District Judge/U.S. Magistrate Judge

 
